DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “a slidable insert coupled to a base positionable below the storage container and removably securable to the latch of the coupling member to abut a side of the storage container and selectively lock the storage container to the base.”  Due to the verbiage and grammar used, it is undistinguishable if the slidable insert is positioned below the storage container or on a lateral side of the storage container.  To further prosecution, it is believed that the slidable insert is position at the bottom surface of the storage container.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,215,234 to Pasley.
Pasley discloses a storage container securing system, comprising: a coupling member (42) positionable in a strap slot (via 40) of a storage container (22), wherein the coupling member comprises a latch (connection means to attach the coupling member to the respective base) on a first end of the coupling member and a locking tab (the circular latch that engages with 40) on an opposite, second end of the coupling member, the locking tab having a bend on an end thereof configured to hook into the strap slot of the storage container (column 2, lines 17-25); and a slidable insert (34) coupled to a base (16) positionable below the storage container and removably securable to the latch of the coupling member (via insertion within the holes in 16 and 18) to abut a side of the storage container (the slidable insert is adjacent the bottom side of the container) and selectively lock the storage container to the base (column 2, line 67-column 3, line 22; the slidable inserts are capable of holding the latch and storage container in a locked and secured position), as in claim 9.
Pasley also discloses and the base forms part of an automobile body (24, a mounting plate 24 for attachment to the underside of a vehicle frame), as in claim 11, and the locking tab of the coupling member is a flat piece (substantially flat in the plane parallel with the sidewall of the container) of metal having bends (the bend that comprise the U-shape) therein configured to allow a lid of the storage container to fully close when the locking tab is hooked into the strap slot thereof (the locking tab and strap slot are remote from the lid, accordingly do not interfere with the actuation of the lid), as in claim 12, as well as the coupling member has a rectangular cross section (as best seen in figures 1 and 6), as in claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasley, in view of U.S. Patent Number 1,329,869 to Willringhaus.
Pasley discloses the invention substantially as claimed.  However, Pasley does not disclose the features of the coupling member.
Willringhaus teaches of a coupling member (figure 1) comprising a latch (14) on a first end of the coupling member and a locking tab (19) on an opposite, second end of the coupling member, the locking tab having a bend  (as shown in figure 1) on an end thereof configured to hook into a retainer on the storage container, as in claim 9, and the latch includes a locking opening (20) therein for receipt of a locking device (22; page 2, lines 35-42) therethrough, as in claim 10.
Because both Pasley and Willringhaus teach swinging loop latches, it would have been obvious to one with ordinary skill in the art to substitute the loop latch in Pasley with the .



Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. In response to the argument that Pasley does not disclose the slidable insert touches the latch of the coupling member and, therefore, cannot be removably securable to the latch, the examiner respectfully disagrees.  The applicant alleges the pin touches the latch of the coupling member; however, this limitation is not found in the claims.  Moreover, Pasley discloses the slidable inserts are used to place the base between a folded, unused position that is incapable of receiving a storage container to an actuated, locked position that receives the storage container, where the slidable inserts are capable of holding the latch and storage container in a locked and secured position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to container holding means:
U.S. Patent Application Publication Number 2013/0026171 to James, Jr.; U.S. Patent Number 10,384,589 to Llewellyn et al.; U.S. Patent Number 10,112,545 to Gaskins; U.S. Patent Number 5,868,295 to Carriere; U.S. Patent Number 3,741,132 to Blower.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 3, 2022